                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MANAFF KULAI-BEY,                               )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           No. 4:19-CV-1528 NCC
                                                )
P.J.R. & ASSOCIATES, INC., and                  )
CLEARANCE WARNER,                               )
                                                )
               Defendants.                      )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on review of plaintiff’s pro se complaint. The complaint

is defective because it has not been drafted on a Court-provided form. See E.D. Mo. Local Rule

2.06(A). Moreover, plaintiff has neither paid the filing fee nor submitted a motion to proceed

without prepaying fees or costs. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s form “Civil Complaint” and a copy of the Court’s form “Application to Proceed in District

Court without Prepaying Fees or Costs.”

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the Court-

provided form within thirty (30) days of the date of this Order. Plaintiff is advised that his

amended complaint will take the place of his original complaint and will be the only pleading that

this Court will review.

       IT IS FURTHER ORDERED that plaintiff shall either pay the $400 filing fee or submit

the “Application to Proceed in District Court without Prepaying Fees or Costs” within thirty (30)

days of the date of this Order.
       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice.

           Dated this 3rd day of June, 2019.


                                                   /s/ Noelle C. Collins
                                                   NOELLE C. COLLINS
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
